DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/4/19 and 2/7/20 have been considered. The IDS submitted on 12/7/21 is considered in-part because the CN reference and CN Office action are not found. The IDS submitted on 4/28/22 has been considered (applicant is noted that the reference number 4-50672 has been corrected to 4-50572). A copy of form PTO-1449 is attached.
  Drawings
The drawings were received on 9/4/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (4,845,730) in view of Hirose (8,068,656).
Regarding claims 1 and 9; figure 4 of Mercer below discloses a measurement apparatus for weight measuring of a composite sheet (i.e., web 40) comprising a sheet material (40) having a second material thereon as a coating or as embedded particles therein (column 3, lines 6-15), comprising: an x-ray sensor including an x-ray source (30) and an x-ray detector (32) for providing an x-ray signal from X-ray irradiating the composite sheet (40); an infrared (IR) sensor including at least one IR source (10), at least one IR filter (14) and at least one IR detector (12) for providing an IR signal from IR irradiating the composite sheet (40), and a computing device (50) coupled to receive the x-ray signal and the IR signal including a processor  (see claim 8 of Mercer) having an associated memory for implementing an algorithm, wherein the algorithm uses the x-ray signal and the IR signal to compute a plurality of weights selected from cellulose, water, kaolin of the sheet material (column 9, lines 8-34).

    PNG
    media_image1.png
    419
    714
    media_image1.png
    Greyscale

Mercer does not explicitly teaches that the x-ray sensor can be used in combination with infrared sensor for determining a plurality of weights selected for a weight of the sheet material, a weight of the second material, and a total weight of the composite sheet.
Hirose, from the same field of endeavor, figure 3 below discloses an x-ray inspection apparatus in which the x-ray sensor including an x-ray source (13) and an x-ray detector (14) for measuring the mass (weight) of a product (G) by mass estimating unit (20) (figure 5).

    PNG
    media_image2.png
    790
    731
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic x-ray sensor of Mercer for measuring additional weight of a product as taught by Hirose if additional measurements are designed. In addition, it would have been obvious to one having ordinary skill in the art to use the devices of Mercer and Hirose for measuring a plurality of weights selected for a weight of the sheet material, a weight of the second material (i.e., coating layer), and a total weight of the composite sheet because Mercer teaches that different types of weight can be determined.
	Regarding claim 3, figure 4 of Mercer teaches that the IR sensor (10, 12) comprises a transmissive sensor (i.e., infrared light passes through sheet material).
Regarding claim 4, Mercer does not teach that the IR sensor comprises a reflective sensor; however, the examiner takes the Official notice that such the feature is known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the transmissive sensor by a reflective sensor because they are function in the same manner.
Regarding claim 5, Mercer teaches the use of a plurality filters (16) and does not explicitly teach that the IR filter comprises a bandpass filter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace each of the filters of Mercer by a bandpass filter if a band of wavelengths is used for measurement.
Regarding claims 6 and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to determine the weight of the sheet material, the weight of the second material, and the total weight of the composite sheet by comparing the measured data with a primary calibration table that stored in the computer because this is a known way for measuring the weights of an object.
Regarding claims 7 and 19, Mercer does not teach that the sheet material (40) comprises pores, wherein the algorithm further utilizes a reference baseline level to provide a correction for effects of light scattering by the pores. However, it would have been obvious to one having ordinary skill in the art to use the basic device of Mercer to detecting the weights of sheet material having pores because it does not matter what type of sheet material, the device would function in the same manner.
Regarding claim 8, Mercer teaches that the X-ray sensor is configured to utilize an energy is 5.9keV (column 5, lines 12-30 and column 10, lines 24-37).
Regarding claim 10, both Mercer and Hirose teach step of determining the plurality of weights comprises using an algorithm implemented by a computing device (see microcomputer 50 of Mercer and computing device 20 of Hirose).
Regarding claims 11-14, Mercer does not teach that the second material comprises a ceramic material (i.e., Al2O3, SiOz or ZrO2) and the sheet material comprises a polymer material (i.e., PE or PP) or a separator configured for a lithium ion battery. However, it would have been obvious to one having ordinary skill in the art to use the basic device of Mercer to detecting the weights of sheet material having the second material such as ceramic material (i.e., Al2O3, SiOz or ZrO2) and the sheet material comprises a polymer material (i.e., PE or PP) or a separator because it does not matter what type of sheet material, the device would function in the same manner.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Hirose as applied to claims 1 above, and further in view of Coats et al (“Combined X-ray/Beta Sensor Advances Nuclear Gauging Technology”, IEEE, Vol. IM-33, NO. 3, September 1984).
Regarding claim 2, both Mercer and Hirose does not teach that the apparatus comprising a scanner head, wherein the x-ray sensor and the beta  sensor are both moveable by the scanner head for scanning the composite sheet to generate a two-dimensional (2D) measurement profile.
Coats et al, from the same field of endeavor, discloses a gauge for measuring base web and coating which comprises a scanner head (first and second scanners in figure 1 below), wherein the x-ray sensor and the IR sensor are both moveable by the scanner head for scanning the composite sheet to generate a two-dimensional (2D) measurement profile. (figures 1 and 6).

    PNG
    media_image3.png
    968
    737
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Mercer a means for moving both x-ray sensor and IR sensor as taught by Coats et al so that a two-dimensional measurement profile is created. Thus, the entire sheet material is measured.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Hirose as applied to claim 9 above, and further in view of De Rochemont et al (5,866,252) (hereinafter: “De Rochemont”).
Mercer teaches that the web (40) having a coat layer (column 3, lines 6-15). 
Mercer does not teach that the second material (coating layer) comprises a ceramic material this is all in the coating, wherein a first portion of the second material is embedded in the sheet material and a second portion of the second material is on top of the sheet material as the coating.
	De Rochemont discloses a super conducting metal-ceramic composite in which the sheet material comprises a plurality of layers, one of the layer is made of ceramic material and embedded in the sheet material (see figure 1 below and column 1, lines 15-37). 

    PNG
    media_image4.png
    417
    810
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to use the basic device of Mercer and Hirose for measuring the sheet material as taught by De Rochemont because it does not matter the what type of sheet material, the device would function in the same manner.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer and Hirose as applied to claim 9 above, and further in view of Rossen et al (3,757,122).
Regarding claim 20, Mercer and Hirose does not teach that the method is implemented during production of the composite sheet with the plurality of weights used to control at least one parameter of a coating process used to form the second material.
	Rossen et al, from the same field of endeavor, discloses a basis weight gauging apparatus comprises a paper making machine (11) having a scanner (24) which connected to a production log station (36) and recording device (46). The outputs from controller are used to control speed of rollers, control scanner and moisture (see figure 1 below).

    PNG
    media_image5.png
    513
    780
    media_image5.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to include Mercer a feedback controller for controlling one parameter of a coating process used to form the second material (if any), since Rossen et al teaches that it is well known to use the outputs of a controller for controlling the paper production machine (i.e., control speed, scanner, moisture, etc…).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 17, 2022